In a proceeding to review a determination of the State Rent Administrator that a housing accommodation is not self-contained and, therefore, is not subject to decontrol within the purview of subdivision 12 of section 9 of the State Rent and Eviction Regulations, the appeal is from an order denying the petition and dismissing the proceeding. There is here involved a one-story frame bungalow, part of a group of four, access to three of which is gained by a common passageway. The finding of the State Rent Administrator that it was not a self-contained unit was based in part on a report of a physical inspection of the premises by an Inspector of the Local Rent Administrator. The report in effect states that the subject property is not an independent, self-contained unit, as “hot water is piped into” it from another unit. By consent of the parties, the learned Justice at Special Term also made a personal inspection of the premises. He found conditions “ deplorable ” and described the bungalows as “ hovels ” and “not fit [for human beings] to live in.” The Special Term concluded that “ there was sufficient justification in the record and a reasonable basis in law for the Commission’s determination and that it was neither arbitrary nor capricious ”, and also that “ any other determination would have been contrary to law and to justice.” On this appeal, as at Special Term, appellant vigorously denies that hot water is piped into the subject unit from another unit, and contends that the premises are self-contained units and that each is completely independent of any other and, therefore, decontrol is warranted. Order reversed, without costs, and proceeding remitted to the Special Term for a statement of the basis for the court’s conclusion that the determination of the State Rent Administrator is not arbitrary or capricious, particularly the facts disclosed by the court’s personal inspection of the premises. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.